Citation Nr: 0823508	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to a higher rating 
for epicondylitis of the right elbow, currently evaluated as 
10 percent disabling.

2.	Entitlement to a higher rating 
for post-surgical residuals of subluxation of the   right 
radial ulnar joint with excision of head of the ulna and 
tendo plasty, currently evaluated as 40 percent disabling.

3.	Entitlement to a higher rating 
for peripheral neuropathy of the right ulnar nerve, currently 
evaluated as 30 percent disabling.

4.	Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a November 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, which granted a 10 percent 
disability rating for epicondylitis of the right elbow, 
associated with service-connected post-surgical residuals of 
subluxation at the distal third of the right radial ulnar 
joint. This decision further denied claims for a rating in 
excess of 40 percent for the post-surgical residuals of the 
right radial ulnar joint injury, and in excess of 30 percent 
for peripheral neuropathy of the right ulnar nerve. The RO 
also denied a claim for a TDIU. The veteran appealed, to 
include seeking a higher rating for right elbow 
epicondylitis. See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(the claimant is presumed to be seeking the highest possible 
rating for a disability unless he expressly indicates 
otherwise).  


FINDINGS OF FACT

1.	The veteran's epicondylitis of the right elbow is not 
manifested by flexion of         the forearm limited to 90 
degrees, limitation of extension to 75 degrees, or flexion of 
the forearm limited to 100 degrees along with extension 
limited to 45 degrees.  There also is not present limitation 
of right arm pronation with motion lost beyond the last 
quarter of arc or the hand not approaching full pronation, or 
otherwise,    loss of movement (i.e., bone fusion) where at 
least the hand is fixed near the middle of the arc, or there 
is moderate pronation.


2.	The veteran is currently receiving the maximum schedular 
evaluation based upon impairment of the ulna, for the post-
surgical residuals of subluxation of the right radial ulnar 
joint. There is no indication of structural orthopedic 
impairment of     the radius, or nonunion of the radius and 
ulna along with a flail false joint. 

3.	The service-connected peripheral neuropathy of the right 
ulnar nerve involves neuritis comparable to no more than 
moderate incomplete paralysis of the         ulnar nerve. 

4.	While the schedular requirements for a TDIU are met, the 
veteran is not precluded from securing and maintaining 
substantially gainful employment due to her service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.	The criteria for a rating higher than 10 percent for 
epicondylitis of the right elbow are not approximated. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5024, 5206, 5207, 5208, 5209 and 5213 (2007).

2.	The criteria for a rating higher than 40 percent for 
post-surgical residuals of subluxation of the right radial 
ulnar joint with excision of head of the ulna and   tendo 
plasty are not approximated. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5210, 5211 and 5212 (2007).

3.	The criteria for a rating higher than 30 percent for 
peripheral neuropathy of        the right ulnar nerve are not 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.120, 4.123, 4.124a, Diagnostic Code 
8616 (2007).

4.	The criteria for the grant of a TDIU are not 
approximated. 38 U.S.C.A. § 1155, 5013A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1),          
3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), mandates several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  her claims through July 2005 VCAA 
correspondence that addressed each element of satisfactory 
notice set forth under the Pelegrini II decision, including 
the general requirements to substantiate a claim for 
increased rating for service-connected disability, and for a 
TDIU. This letter referred to a pending claim for "service 
connection" for right elbow epicondylitis, along with the 
remaining issues on appeal. While that claim has since been 
granted, it was in the form of a separate    10 percent 
evaluation for service-connected post-surgical residuals of a 
right ulnar joint injury (see 38 C.F.R. § 4.14), and moreover 
the September 2006 Statement of the Case specifically 
discussed the epicondylitis increased rating claim. The 
notice letter also explained the joint obligation between VA 
and the veteran to obtain evidence, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). 

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as to claims for entitlement to   an increased rating 
for a service-connected disability. 
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, this does not constitute prejudicial error. Where 
there is a pre-adjudicatory notice error, VA must show that 
the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit       could not have been 
awarded as a matter of law. Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 22 Vet. 
App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims. The July 2005 notice correspondence informed the 
veteran that she would need to provide evidence indicating 
that the service-connected disorders under evaluation had 
increased in severity, and identified relevant sources of lay 
evidence and medical findings for this purpose. The September 
2006 Statement of the Case further discussed the pertinent 
rating criteria. A July 2007 Supplemental Statement of the 
Case then readjudicated the claims. Thus,                the 
veteran was afforded an opportunity to substantiate her 
claims in view of        the comprehensive notice provided. 
See Sanders, supra; Vazquez, supra.

Under the law, the relevant notice information must have been 
timely sent.             The Court in Pelegrini II prescribed 
as the definition of timely notice the sequence of events in 
which VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). Since as here, the July 2005 notice 
correspondence from the RO preceded the November 2005 initial 
adjudication of her claims, the standard for timely notice 
has been met.

The RO has also taken appropriate action to comply with the 
duty to assist            the veteran, obtaining records of 
VA outpatient treatment. The veteran has been afforded VA 
examinations. In support of her claims, she has provided 
copies of a March 2006 private neurologist's evaluation, and 
several lay statements from herself and other third-party 
individuals on her behalf. While there were requests 
previously for hearings before RO personnel, and before a 
Veterans Law Judge (VLJ) of the Board, these requests have 
since been withdrawn. As such, the record as it stands 
includes sufficient competent evidence to decide these 
matters.             See 38 C.F.R. § 3.159(c)(4). Under the 
circumstances, no further action is necessary to assist the 
veteran.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,         the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern                 is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Epicondylitis of the Right Elbow

The RO's January 2007 decision granting service connection 
for epicondylitis of the right elbow, with a 10 percent 
rating effective June 29, 2005, assigned a separate rating 
for a manifestation of the service-connected post-surgical 
residuals of an injury to the right radial ulnar joint. 38 
C.F.R. § 4.14. However, the RO characterized the award as an 
original grant of service connection. Evaluation of  the 
veteran's epicondylitis in particular should thus consider 
the propriety of a staged rating based on changes in the 
course of disability since service connection was granted 
under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When evaluating a musculoskeletal disability based upon range 
of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes functional impairment above and beyond the 
limitation of motion objectively demonstrated involving such 
factors as painful motion, weakness, incoordination, and 
fatigability, etc., particularly during times when these 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
applicable rating criteria. Id. See also 38 C.F.R. §§ 4.40,         
4.45 and 4.59.

The veteran's epicondylitis on the right side has been 
evaluated under 38 C.F.R.            § 4.71a, Diagnostic Code 
5099-5024, for an unspecified orthopedic disability rated on 
the basis of tenosynovitis, and assigned a 10 percent rating 
pursuant to Diagnostic Code 5003 for degenerative arthritis. 

Under 38 C.F.R. § 4.71a, the diseases specified under 
Diagnostic codes 5013 through 5024 (to include Diagnostic 
Code 5024, for tenosynovitis) will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved. When, however, limitation 
of motion at the joints involved is noncompensable, a 10 
percent rating is warranted for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Where there is no 
limitation of motion, but X-ray evidence of involvement of 
two or more major joints or minor joint groups, a 10 percent 
rating is assigned. A 20 percent rating is assigned where the 
above is present, but with occasional incapacitating 
exacerbations.

Additional diagnostic codes for consideration include 38 
C.F.R. § 4.71a,  Diagnostic Code 5206 for limitation of 
flexion of the forearm, which provides for the next higher 
rating of 20 percent (in a major extremity, as here) where 
flexion        is limited to 90 degrees.  

Diagnostic Code 5207 permits assignment of a 20 percent 
evaluation for an affected major extremity for limitation of 
extension to 75 degrees. 

Under Diagnostic Code 5208, a 20 percent rating is assigned 
where there is flexion of the forearm limited to 100 degrees 
and extension limited to 45 degrees. 
 
Also, Diagnostic Code 5213 provides for the evaluation of 
impairment of supination and pronation of the forearm. A 20 
percent rating where involving a major extremity corresponds 
to limitation of pronation if there is at least motion lost 
beyond the last quarter of arc, or the hand does not approach 
full pronation;                 or otherwise, there is loss 
of movement (i.e., bone fusion) where at least the hand             
is fixed near the middle of the arc, or there is moderate 
pronation. 

When evaluating forearm and wrist injuries under Diagnostic 
Codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.

The rating schedule further provides that normal range of 
motion for the elbow is from 0 degrees of extension to 145 
degrees of flexion. Normal forearm supination  is from 0 to 
85 degrees. Normal forearm pronation is from 0 to 80 degrees.                    
See 38 C.F.R. § 4.71a, Plate I. 

Review of the May 2005 evaluation report from the Boston VA 
Medical Center (VAMC) indicates treatment for right lateral 
epicondylitis. The veteran reported pain primarily in the 
proximal radial forearm and lateral elbow. Range of motion 
was measured at elbow flexion from 0 to 135 degrees 
(described by the physician  as "full" range of motion), 
and full pronation and supination. These movements generally 
were not painful, with the exception of mild tenderness over 
the lateral  epicondyle on wrist extension. 

The report of an August 2005 VA orthopedic examination, 
similarly indicated range of motion findings at or near 
normal levels. The veteran was capable of right elbow flexion 
from 0 to 145 degrees, with forearm pronation from 0 to 80 
degrees, and supination from 0 to 85 degrees. Also, reflexes 
were present and symmetrical at the level of the biceps, 
triceps and wrist. A diagnosis was stated of lateral 
epicondylitis, right elbow. The examiner further indicated in 
response to the DeLuca v. Brown criteria that while there was 
some pain and fatigability in the elbow on repetitive motion, 
there was no loss of range of motion due to either of these 
causes.  

The findings obtained on VA examination are consistent with 
what is considered normal motion for the elbow under 38 
C.F.R. § 4.71a. The current 10 percent rating assigned under 
Diagnostic Code 5003 for degenerative arthritis takes into 
account that the May 2005 evaluation report indicated loss of 
a few degrees elbow flexion compared to the normal range of 
motion, in addition to confirmation by x-ray report of 
degenerative arthritis. 

The Board has also considered the March 2006 neurological 
evaluation report   from C.B., a private physician, which 
states that the veteran experienced continuing numbness and 
stiffness involving her right forearm and elbow due to 
tendonitis. This evaluation nonetheless did not include range 
of motion studies which might otherwise provide a 
quantifiable basis upon which to evaluate any limitation of 
motion. 

There also is no indication that the veteran has a flail 
joint of the elbow, or for that matter a joint fracture, that 
would require a separate disability evaluation under 
Diagnostic Code 5209. Rather, the evidence indicates that 
current functional impairment developed secondarily to the 
post-surgical residuals of her right       wrist injury.  

Additionally, the provisions of Diagnostic Code 5210 for 
nonunion of the radius and ulna, Diagnostic Code 5211 for 
impairment of the ulna, and Diagnostic Code 5212 for 
impairment of the radius do not warrant increased 
compensation for         right elbow symptmatology, as the 
veteran's service-connected post-surgical residuals of the 
right radial ulnar joint injury have been evaluated under 
this criteria. See 38 C.F.R. § 4.14 (according to the rule 
against "pyramiding," the evaluation of the same 
manifestation under various diagnoses is to be avoided); 
Esteban v. Brown, 6 Vet. App. 259 (1994). Similarly, 
evaluation of neurological impairment along the right upper 
extremity is contemplated in the discussion below of    
service-connected peripheral neuropathy.

Post-surgical Residuals of Right Radial Ulnar Joint 
Subluxation

The veteran is in receipt of service-connected compensation 
at the 40 percent level for post-surgical residuals of 
subluxation of the right radial ulnar joint with excision of 
head of the ulna and tendo plasty, in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code 5211. The assigned 40 percent 
evaluation constitutes the maximum assignable schedular 
evaluation under Diagnostic Code 5211,                    for 
where there is present in the major extremity nonunion in the 
upper half of         the ulna, with false movement and a 
loss of bone substance (1 inch (2.5-cm) or more) and marked 
deformity.  

The provisions of Diagnostic Code 5212 permit a maximum 
rating no higher than 40 percent for nonunion in the lower 
half of the radius, with false movement,          and thus 
even if this were instead the primary manifestation of 
service-connected disability, cannot support an increased 
evaluation.

Another potentially applicable code is Diagnostic Code 5210, 
under which a         50 percent rating is warranted (in a 
major extremity) for nonunion of the radius and ulna, with 
flail false joint. 

Nonetheless, VA orthopedic examinations have consistently 
indicated that            the affected area is limited to the 
right ulna. The August 2005 examination observed that the 
distal ulna was absent, following a surgical procedure to 
address the original wrist injury. There is no mention of 
nonunion of the radius. There is also  no finding that the 
right wrist operates similarly to a flail joint. See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 
637) (defining a flail joint as a joint exhibiting abnormal 
or paradoxical mobility). The evidence indicates instead the 
functional impairment to the wrist generally involves 
limitation upon mobility and not excess motion.

Thus, a rating higher than 40 percent cannot be assigned 
based on the rating criteria for nonunion or malunion of the 
right radius and ulna. 

There is similarly no basis to assign a separate compensable 
disability rating for limitation of motion in the right 
wrist, under Diagnostic Code 5215, absent findings indicating 
palmar flexion limited in line with the forearm, or 
dorsiflexion less than 15 degrees. The record does not 
otherwise indicate or suggest that the veteran           has 
ankylosis affecting the wrist, to warrant applying Diagnostic 
Code 5214.
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating 
that ankylosis                      is complete immobility of 
the joint in a fixed position, either favorable or 
unfavorable). 



Peripheral Neuropathy of the Right Ulnar Nerve

Peripheral neuropathy of the right ulnar nerve is rated as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8616, for neuritis involving the ulnar nerve. This disorder 
is rated under the criteria provided at Diagnostic Code 8516 
for paralysis of the ulnar nerve.

At some points during the pendency of the veteran's claim for 
increased rating, including in the RO's July 2007 
Supplemental Statement of the Case, this disorder has been 
characterized as peripheral neuropathy of the "right radial 
nerve." Considering the original grant of service connection 
and subsequent medical evidence of record, however, the ulnar 
nerve by all indication is the source of pertinent 
symptomatology. 

Neurological disorders are ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury,                  the relative 
impairment in motor function, trophic changes, or sensory 
disturbances. 38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. The applicable 
diagnostic code number and rating provisions for the nerve 
involved should be utilized. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, a 10 percent 
rating is warranted when there is mild incomplete paralysis 
of the ulnar nerve in the major upper extremity. Moderate 
incomplete paralysis corresponds to a 30 percent rating for a 
major extremity. Severe incomplete paralysis corresponds to a 
40 percent rating when involving the major extremity. 
Complete paralysis of the ulnar nerve of the major upper 
extremity is defined as being manifested by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist. 
 
A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When peripheral nerve involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree. 

The report of an April 2005 VA outpatient consultation 
reflects that the veteran   had tenderness over the extensor 
wad at the lateral condyle area with positive Finkelstein's 
test, although negative Tinel's sign and Phalen's test in the 
wrist area. The evaluating physician stated that he did not 
consider the veteran's carpal tunnel syndrome, as described 
by an EMG study, to have contributed significantly to her 
symptomatology.

An August 2005 VA examination report indicated that two 
evaluating physicians   in 2003 found that her symptoms were 
not consistent with carpal tunnel syndrome. On physical 
examination, sensory testing to two-point discrimination 
indicated decreased sensation in the fingertip of the fifth 
finger and on the ulnar aspect of the ring finger of the 
right hand. There was some decrease in strength at the level 
of the musculature of the hypothenar eminence, displayed in 
some weakness in adduction of the fifth finger without 
palpation atrophy of the hypothenar eminence.                  
The diagnosis was mild ulnar neuropathy, right forearm.

On an August 2007 VA examination, a detailed motor exam 
showed a capacity for active movement against some resistance 
on the right side, on completing wrist extension (radial and 
medial nerves), and finger flexors (ulnar and medial nerves), 
finger abduction (ulnar nerve) and thumb opposition (medial 
nerve). There was  very mild atrophy in interosseosus muscles 
and hypothenar eminence of the         right hand. 
The veteran's peripheral neuropathy currently is limited to 
the right ulnar nerve, and involves primarily sensory 
manifestations of diminished touch perception in one or more 
fingertips, and some muscular weakness. There is also 
indication of some loss of strength affecting adduction of 
the fifth finger, though without palpation atrophy of the 
hypothenar eminence. The only finding as to loss of muscle 
mass is very mild atrophy in the right hand interosseosus 
muscles and hypothenar eminence.             These symptoms 
are not wholly sensory as to permit only a finding of 
moderate severity, however, the remaining symptoms themselves 
are not severe in extent.  

The August 2005 VA examination provides the one medical 
opinion of record addressing the severity of peripheral 
neuropathy, and identifies this disorder as      no more than 
mild overall. See 38 C.F.R. § 4.2 ("It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). Furthermore, there is no indication of symptoms even 
in proximity to those that constitute complete paralysis of 
the ulnar nerve, which under Diagnostic Code 8516 include 
"griffin claw" deformity of           the ring and little 
fingers, marked atrophy of the dorsal interspace and thenar 
and hypothenar eminences, and loss of extension of the ring 
and little fingers. 

These findings do not indicate that right arm neurological 
impairment is at or near the level of severe incomplete 
paralysis, which corresponds to a higher 40 percent 
evaluation under Diagnostic Code 8516.        

Hence, the veteran's peripheral neuropathy of the right ulnar 
nerve does not warrant a rating in excess of 30 percent.  

Extraschedular Evaluation

In addition to the provisions of the VA rating schedule, the 
potential application of Title 38 of the Code of Federal 
Regulations has also been considered, including    38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extraschedular evaluation. Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  
However, the veteran has not shown that her service-connected 
disabilities involving the right upper extremity have caused 
marked interference with employment, meaning above and beyond 
that contemplated by the current  schedular rating. Further 
discussion of the issue of employability is provided in    
the discussion below as to a claim for a TDIU. It warrants 
mention only that             the veteran has consistently 
remained employed on at least a part-time basis.          Nor 
have the service-connected disabilities under evaluation 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors,     the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claims for higher ratings for 
epicondylitis of the right elbow, post-surgical residuals of 
right radial ulnar joint surgery, and peripheral neuropathy 
of the right ulnar nerve, are denied. Since the preponderance 
of the evidence is against these claims for increased 
ratings, the benefit-of-the-doubt doctrine is not applicable. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski,  1 Vet. App. 49 (1990).

TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the claimant         is unable to 
secure and maintain substantially gainful employment because 
of             the severity of his or her service-connected 
disabilities. If there is only one such disability, it must 
be ratable at 60 percent or more. Provided there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
service-connected disability to bring the combined rating to         
at least 70 percent. 38 C.F.R. §§ 4.15, 4.16. 
 
If the claimant does not meet the minimum percentage rating 
requirements of              § 4.16(a), he or she may still 
be entitled to the benefit sought where the case presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards to warrant a TDIU on an           extra-schedular 
basis. 38 C.F.R. §§ 3.321(b)(1), 4.16(b). 
 
The veteran is presently in receipt of a 40 percent rating 
for post-surgical residuals of subluxation of the distal 
third of the right radial ulnar joint; a 30 percent rating 
for peripheral neuropathy of the right ulnar nerve; and 10 
percent ratings assigned each for epicondylitis of the right 
elbow, postural recurrent right trapezius strain, and chronic 
cervical strain. Since a combined 70 percent rating is in 
effect for these service-connected disorders, the preliminary 
schedular requirements for a TDIU  are met. 38 C.F.R. § 
4.16(a). The record must still demonstrate unemployability 
due to these disorders to establish the benefit sought.

The degree of impairment in occupational functioning 
indicative of unemployability consists of a showing that the 
veteran is "[in]capable of performing the physical   and 
mental acts required by employment," and is not based solely 
on whether            the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Other factors that receive consideration 
include employment history, level of education and vocational 
attainment. See 38 C.F.R.    § 4.16(b). See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to         the 
particular occupation in the community where the veteran 
resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). 
See also, VA Adjudication Procedure Manual, M21-1 MR, Part 
IV, Subpart ii, Chapter 2 (December 13, 2005) (previously 
cited at M21-1, Part IV, paragraph 7.09). Marginal employment         
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).
The August 2005 VA examination report indicates that the 
veteran remained employed full-time. Her work was light-duty 
but required a certain degree of manual dexterity, and this 
appeared to increase the discomfort that she had in both the 
wrists and elbows. She reported that some discomfort 
persisted after the workday.

VA clinical records includes a November 2005 evaluation 
report which lists her occupation at the time as a "soldier 
tech." A June 2006 report of treatment for    right lateral 
knee pain, indicates stated occupations of delivering 150 
newspapers per day and providing home health care. An August 
2006 entry indicates that she had been delivering newspapers 
and getting in and out of her car about 92 times   per day, 
twisting at the knees, and walking. On evaluation in 
September 2006,     she was employed providing home health 
care and was no longer delivering newspapers. She wore a 
brace on the right knee as necessary.  

A February 2006 letter provided by the veteran's employer 
states she had difficulty using her right hand and arm and 
always used a type of brace for it. According to her 
employer, at the end of each day her pain and discomfort 
would be apparent, and she would have to leave work to rest 
her arm.

The March 2006 report of Dr. C.B., opines that the veteran 
was unable to obtain or maintain employment due to the 
increased severity of her right shoulder, elbow, forearm, 
wrist and hand disorders. He indicated his review of the 
February 2006 correspondence from the veteran's employer and 
the post-service medical records.

As indicated on the November 2006 re-examination, she 
remained employed, although her right upper extremity 
disorders had a significant effect on her occupational 
activities due to decreased mobility, problems with lifting 
and carrying, difficulty reaching, weakness or fatigue, and 
decreased strength.           The veteran stated that as a 
result she had been assigned different job duties.

The June 2007 examination further indicated that she was then 
employed part-time as a nurse's aid working 16 hours per 
week. She stated that she had to switch from full-time to 
part-time employment due to current problems with the neck 
and shoulders. The duration of current employment was listed 
as over 20 years.         The examiner listed effects upon 
occupational activities similar to those on the  prior 
examination report.


The Board finds that the veteran remains capable of 
performing substantially gainful employment when weighing the 
competent evidence of record.                  The documented 
treatment history substantiates that she remained employed      
full-time at least through the date of the November 2006 VA 
examination.       While the most recent examination 
reflected she had part-time employment this was as a nurse's 
aid, and does not suggest marginal employment. See Faust v. 
West,    13 Vet. App. 342, 35 (2000) (stating a definition of 
substantially gainful employment as one providing annual 
income in excess of the poverty threshold for one person, 
irrespective of the number of hours or days the veteran 
actually works). Considering her reported and objectively 
noted symptoms on several VA examinations, she still had the 
capacity through August 2006 for the relatively strenuous 
occupation of delivering newspapers and involving continuous 
lifting motions and walking. Her treatment records also 
indicate that her primary complaint as the result of this 
particular occupation was right knee pain,            which 
is not amongst her presently service-connected disabilities.

The private physician's opinion provided in March 2006 as to 
the veteran's occupational capacity has been appropriately 
considered, however there is clear indication from the VA 
outpatient clinical records that she remained gainfully 
employed. Hence, reviewing the opinion in light of overall 
medical history,                 it does not offer a 
conclusive assessment of her employability. See e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Madden v. Gober,           
125 F.3d 1477, 1481 (Fed. Cir. 1997). Also, the February 2006 
correspondence from the veteran's employer describes some 
occupational limitations she had           thought it does 
not indicate she was unable to perform this vocation. 

Accordingly, the preponderance of the evidence weighs against 
a finding that          the veteran is unable to secure and 
maintain substantially gainful employment        due to 
service-connected disabilities. Under these circumstances, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a TDIU is denied. 38 U.S.C.A.          § 5107(b); 
38 C.F.R. § 3.102.

ORDER

A higher rating than 10 percent for epicondylitis of the 
right elbow is denied.

A higher rating than 40 percent for post-surgical residuals 
of subluxation of the   right radial ulnar joint with 
excision of head of the ulna and tendo plasty, is denied.

A higher rating than 30 percent for peripheral neuropathy of 
the right radial nerve  is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


